Title: To John Adams from United States Senate, 7 February 1797
From: United States Senate
To: Adams, John



Sir,
7 Feb. 1797

The Senate of the United States would be unjust to their own feelings, & deficient in the performance of a duty their relation to the government of their Country imposes, should they fail to express their attachment to your person, & their respect for your Character, in answer to the excellent address you presented to them, on your leaving a station which you have so long & so honorably filled as their President.
The motives you have been pleased to disclose, which induced you not to withdraw from the public service, at a time when your experience, talents and virtues were peculiarly desirable, was honorable for yourself, as from our confidence in you, Sir, we trust the result will be beneficial to our beloved Country.
When you retired from you dignified seat in this House & took your leave of the members of the Senate, we felt all those emotions of gratitude and affection, which our knowlege & experience of your goodness, abilities and undiviating impartiality ought to inspire; and we should with painful reluctance endure the separation, but for the consoling reflection, that the same qualities which have rendered you useful, as the President of this branch of the Legislature, will enable you to be still more so, in the exalted station to which you have been called.
From you, Sir, in whom your country have for a long period placed a steady confidence, which has never been betrayed or forfeited and to whom they have on so many occasions entrusted the care of their dearest interests, which have never been abused. From you who holding the second situation under the Constitution of the United States, have lived in uninterrupted harmony with, and without envy towards him who has held the first. From you we receive with much satisfaction the declaration which you are pleased to make of the opinion you entertain of the Character of the present Senators, & of that of those Citizens who have been heretofore Senators. This declaration, were motives wanting, would afford them, to a virtuous perseverance, in that line of conduct which has been honored with your approbation.
In your future course, we entertain not the smallest doubt, that your official conduct will be measured exactly by the Constitution, and directed to the public good, you have, therefore, a right to entertain a confident reliance, that you will be supported, as well by the people at large, as by their constituted authorities.
We cordially reciprocate to you, Sir, the wishes which you express for our honor, health and happiness, & we join with yours, our fervent prayers for the continuation of the virtues and liberties of our fellow Citizens, and for the public prosperity & peace; and for you we implore the best reward of virtuous deeds, the grateful approbation of your constituents, and the Smiles of heaven.
